Satanger, J.
(dissenting). I. The only relevant change in statute law relating to exceptions to instructions is that, while it was once necessary to take these exceptions before the jury was charged, they may now be taken within five days after verdict. The majority holds that, though the exceptions be filed within statute time, the charge of the court may not be reviewed on appeal unless these exceptions are called to the attention of the trial court, either by appropriate motion for new trial, or in some manner additional to the mere timely filing of such exceptions. While the new statute permits the taking of the exceptions after verdict, it still permits their being taken before the jury is charged. It has never been claimed that, if then taken, it would be necessary to proceed as the majority requires. The argument is that the later filing makes it impossible to change the instructions, even if the exceptions are approved of, and that, unless there be a motion for new trial, the late filing permitted by statute would be idle. It seems to me such argument overlooks, at least, the following undeniable propositions: (1) The legislature may not be interfered with by the courts, even if it enacts an illogical statute. (2) It is presumed a statute is intended to be effective, and that the legislature intends that statutes enacted by it are to be obeyed. (3) When the last statute on exceptions was enacted, the legislature knew that Section 4105, Code of 1897, provided that:
“A judgment or order shall not be reversed for an error which can be corrected on motion in an inferior court, until such motion has been there made and overruled.”
It knew, as well, that Code Section 4106 provides that:
“The Supreme Court on appeal may review and reverse *1274any judgment or order of the superior or district court, although no motion for a new trial was made in such court.”
Since, then, the new statute does not command that exceptions shall be included in a motion of any kind, and merely gives option to include the exception in a motion for new trial, it must have been intended to enact an extension of Section 4106, which, as distinguished from Section 4105, deals specifically with appellate review where there is no motion — that it must have been intended it should not be essential to a review of instructions given that any motion be made after verdict.
This leaves nothing but the argument that such was not the legislative intention, because it cannot have been intended that exceptions should be filed at such time and in such manner as that the filing could effect nothing. That argument assumes two things: (1) That the exceptions are filed for the sole purpose of obtaining a new trial. (2) That, in the absence of a motion, the court can do nothing, because, even if it holds with the exceptions, it cannot, after verdict, change the instructions, and that, where there is no motion for new trial, it cannot give new opportunity for correct instructions by means of granting a new trial. The answer is that the exceptions are not a basis for obtaining a new trial below, biit to obtain one on appeal, and that — if that be a material consideration — the trial court can grant a new trial on its own motion.
II. I do not overlook the argument that the “exceptions” are not only exceptions, but are, as well, “objections,” and that, whatever absurdity there might be in requiring a ruling upon an exception so that one might take an exception to the ruling on the exception, there is nothing absurd in requiring an exception to a ruling on a mere objection. The most casual examination, even, must, it seems to me, show clearly that the statute does not deal with objections in their true sense, but with exceptions in their technical *1275sense. The provision is that either party may take and file exceptions, and that the exceptions shall specify the part of the instructions excepted to. It is after this that the word “objection” appears for the first time, and it is in the statute as a qualification or definition of the requirement to specify, and the provision is that one who files these exceptions must state specifically the grounds “of such objections,” manifestly meaning the reasons why the exception is taken.
2-a
It is not amiss to add, even at the cost of repetition, that too much is being made of the claim that an exception lodged within the time permitted by statute is yet ineffectual if it cannot avail to obtain a new trial below. If the fact that new trial is not sought, and is, therefore, not obtainable, is a bar to appellate review, then many of our decisions should be promptly overruled. If testimony be received against the objection of a party, and due exception is taken thereto, in the present state of our case law, the reception of such testimony will be reviewed on appeal, though no motion for new trial be made. Now, unless all said cases are overruled, it is manifest that the fact that, if such motion were made below, new trial might be granted, and thus a necessity for an appeal be obviated by that fact, is not a bar to appellate review.
III. It is, of course, true that appellate review is permitted in such case, because the attention of the trial court was called to the claim that such testimony should not be received. And in the final analysis, the controlling question in this case is whether it may be said that filing the exceptions also calls the attention of the court to the claim that its charge is erroneous in specified particulars. It is in this way that Sections 4105 and 4106 become harmonious. Both statutes demand that the court shall, in some manner, be advised that there is objection, before ap*1276pellate review may be had. And Section 4106 but provides that the doing of certain things constitutes such advisement as that it is unnecessary to repeat the complaint by motion. Wh/y was not the error in the charge called to the attention of the court when, within the time permitted by statute, specific exceptions were filed to the charge? As said, there would be no claim that anything beyond filing the exceptions was required as a basis for appeal if the exceptions had been filed before the jury was instructed. The statute itself provides for nothing except “taking and filing exceptions.” Why is not the taking and filing after verdict, but within the time allowed by statute, just as much the calling of attention as to take and file the exceptions before the charge is delivered? There may be a difference in what can be done at the one time, as distinguished from the other, but that does not make a difference in the fact that the filing is as much notice of complaint, if made after verdict, than if made before verdict. The law advises the trial judge that, where no exceptions are filed before the jury is instructed, that may be done at any time within five days after verdict. In that sense, he asserts, by giving the instructions, that, at that time he is of opinion that the charge is not vulnerable to objection. He is advised to examine the record in the case during a period of five days, or a longer period, if he extends the time, to see whether, notwithstanding his advance holding, it is claimed that the instructions are objectionable. Unless we are to abrogate all elementary rules on constructive notice, the judge, during these five days, is, as matter of law, advised, the moment exceptions are filed, that they are presented, and are for his action. In one word, then, the moment the exceptions are filed within statute time, they are called to the attention of the court. Whether the court acts or can act upon them or not, under the words of the statute itself, their filing constitutes a *1277lodgment of exceptions to the instructions, and creates a bill of exceptions on that head for the purposes of appeal. It follows that the matter falls within Section 4106, and that no motion is needed to make a basis for appellate review. ;• , i ?•!
I am authorized to say that Mr. Justice Preston concurs in this dissent.